Mb. Justice Ball delivered the opinion of the court. The first contention of appellant is that as in the affidavit of Mannahan the assault upon him is alleged to have occurred March 22, 1904, while the injunction was not issued until August 9, 1904, and' as an injunction cannot be retroactive, appellant cannot be punished for its violation. The statement of the date of the assault as appears in the affidavit of Mannahan is a mere clerical error, which is corrected by the petition, the affidavit of Schreiner, and by the facts and circumstances of the case. McBride himself knew the exact time of the assault so well that he was able nearly a month thereafter to swear that he then was at his home on Wentworth avenue. The point is not well taken. Appellant further contends that the proofs fail to show he had knowledge of the issuing of the injunction, and that he cannot be guilty of contempt of an order of which he had no knowledge. He does not directly deny the receipt of a copy of this injunction order by registered mail August 23, 1904. His words are: “That this defendant has no recollection of ever having received a copy of said order of injunction as set out in said petition and affidavits thereto attached, and that if he did receive such copy by mail, he did not read the same, because it at that time had no application to himself, as he does not appear to have been a party to said suit, and that on said twenty-second day of March, 1905, this defendant did not know that there was an injunctional order in force as set out in said petition.” The affidavit of Parker shows that he sent a copy of such order to McBride by registered mail August 23, 1904, and that he received the registry return receipt therefor; while the-affidavit of Hall shows that the signature of J. A. McBride on such receipt is the signature of appellant. Any means of information whereby notice of the order of injunction is actually brought to the knowledge of the respondent is sufficient. 2 High on Injns., 1422 (4th ed.); Glay v. People, 94 Ill. App. 598; Daly v. Amberg, 126 N. Y. 49. This evidence is sufficient to support the finding of the chancellor that “McBride had full knowledge of the injunction and received a true copy thereof by registered mail August 23, 1904.” The statement that he, appellant, did not know March 22, 1905, that the injunctional order wias in force, is of no defensive value. Having been served with a copy of that order, if he afterwards violated its provisions he took the chance of punishment, if the order'still continued in force. Appellant also contends that, as he was not a party to the bill, he is not within the class of persons included in the order. The injunctional order ran to the defendants named “and vour confederates, and you and each of your servants and agents, and any and all persons aiding and abetting you.” It was shown that appellant was in the vicinity of the Goodman plant, fhat he pointed out Mannahan to Piper and his confederate, and that the assault followed almost immediately. One need not be a party to the cause in order to be subject to punishment if he knowingly violates an injunction duly issued in such cause. Sloan v. People, 115 Ill. App. 90, and cases cited; In re Lennon, 166 U. S. 554. The fact that the petition was verified and the affidavits in support thereof were sworn to before a notary public, xvho was also the solicitor of petitioner, while improper practice, does not constitute reversible error. Richardson v. Sheehan, 46 Ill. App. 530; Evans v. The Schriver L. Co., 57 Ill. App. 151; Hollenbeck v. Detrich, 162 Ill. 392. The chancellor had the right to hear and determine in a summary manner the issues presented upon this appeal. We are of opinion that his decretal order entered herein is sustained by the evidence, and we therefore affirm the decree of the Superior Court. Affirmed.